DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on March 26, 2019. Claims 1 through 20 are presently pending and are presented for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "…and s" in claim 11 is a relative term which renders the claim indefinite.  The term "…and s" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.   The preceding vehicle is either the transmitter or not.
Claims  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are:  modifying the distance between the ego vehicle and preceding vehicle is not inherently .
Claims 2-12, 14-18, and 20 are rejected since the claims are dependent on a previously rejected claim. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-6, 9-10, 12-17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US-10133280; hereinafter Kim) in view of Rubin et al. (US-20130279392; hereinafter Rubin).
Regarding claim 1, Kim teaches a method for an ego vehicle (see Abstract), comprising: 
modifying an operation of a communication unit of the ego vehicle to receive a Vehicle- to-Everything (V2X) message that includes … data of a transmitter of the V2X message (see ; 
executing a proactive vehicle control operation on the ego vehicle to modify a distance between the ego vehicle and a preceding vehicle ahead of the ego vehicle so that the distance satisfies a distance threshold (see column 30, lines 31-38 where a warning message sent via V2X communication provokes an ego vehicle to reduce speed, thereby reducing distance and satisfying a predetermined distance threshold); and 
…
However, Kim does not teach …identification data of a transmitter of the V2X message… 
determining whether the preceding vehicle is the transmitter based on the identification data so that a reliable determination is achieved to improve a driving safety of the ego vehicle responsive to the distance satisfying the distance threshold.
Rubin, in the same field of endeavor, teaches …identification data (Rubin, see [0220], describes how vehicle location is a form of vehicle identification necessary when transmitting messages between vehicles,)… 
determining whether the preceding vehicle is the transmitter based on the identification data so that a reliable determination is achieved to improve a driving safety of the ego vehicle responsive to the distance satisfying the distance threshold (see at least [0226] where a vehicle alters a distance threshold to allow cameras to determine if the vehicle physical and visual identification corresponds to a transmitted location).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify a vehicle control device to satisfy a distance 
Regarding claim 2, the combination of Kim and Rubin teaches the method of claim 1, wherein a satisfaction of the distance threshold by the distance (Kim, see at least column 30, lines 31-38) reduces an occurrence of a transmitter misidentification so that the preceding vehicle is reliably determined to be the transmitter or not (Rubin, see at least [0226]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify a vehicle control device to satisfy a distance threshold between vehicles, the relative distance of which vehicles determined by means of V2X communication as taught by Kim, to compare visual identification with transmitted location as taught by Rubin to determine if the preceding vehicle is the transmitter of said V2X message for the benefit of ensuring that a received message is legitimate, in that information exchanged can be trusted and limits any hacking, spoofing, or other misuse of a V2X communication system (see Rubin, at least [0226]).
Regarding claim 3, the combination of Kim and Rubin teaches the method of claim 2.  Kim does not disclose the following:  wherein the transmitter misidentification includes one or more of the following: a false-positive identification where the preceding vehicle is incorrectly identified as the transmitter but the preceding vehicle is actually not the transmitter; and a false-negative identification where the preceding vehicle is incorrectly identified as not being the transmitter but the preceding vehicle is actually the transmitter.

wherein the transmitter misidentification includes one or more of the following: a false-positive identification where the preceding vehicle is incorrectly identified as the transmitter but the preceding vehicle is actually not the transmitter (see at least [0226] where upon comparing vehicle physical and visual identification with transmitted location may result in determining a misidentification); and a false-negative identification where the preceding vehicle is incorrectly identified as not being the transmitter but the preceding vehicle is actually the transmitter (see at least [0226] where upon comparing vehicle physical and visual identification with transmitted location may result in determining a misidentification).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify a vehicle control device as taught by Kim, to include the ability for determining transmitter misidentification as taught by Rubin to verify the source of incoming V2X messages for the benefit of understanding correspondence and reduce the risk of receiving false messages or spoofing (Rubin, see at least [0226]).
Regarding claim 4, the combination of Kim and Rubin teaches the method of claim 1. Kim additionally discloses the following:
further comprising:Page 67 of 75 Burbage Law Dkt. No. T1834.10273US01ITCUS-PT-0370TSN 2019-00501US00responsive to determining that the preceding vehicle is the transmitter, modifying an operation of one or more of an inter-vehicle distance management module and an Advanced Driver Assistance System (ADAS system) of the ego vehicle to avoid a collision with the preceding vehicle (see at least column 23, lines 39-42 where vehicle control is autonomously managed to process information received through the communication unit. The sensing unit includes a collision sensor (see column 15, lines 31-34) that relays information to 
Regarding claim 5, the combination of Kim and Rubin teaches the method of claim 4. Kim additionally discloses the following:
wherein the inter-vehicle distance management module of the ego vehicle includes an adaptive cruise control system of the ego vehicle (see at least column 26, lines 57-62).
Regarding claim 6, the combination of Kim and Rubin teaches the method of claim 1. Kim additionally discloses the following:
wherein executing the proactive vehicle control operation on the ego vehicle to modify the distance between the ego vehicle and the preceding vehicle comprises: 
measuring the distance between the ego vehicle and the preceding vehicle (see at least columns 27, line 66- column 28, line 3); 
determining whether the distance is smaller than the distance threshold (see at least column 28, lines 4-10); and
responsive to determining that the distance being smaller than the distance threshold, modifying an operation of an inter-vehicle distance management module of the ego vehicle to control the distance between the ego vehicle and the preceding vehicle to be equal to or greater than the distance threshold (see at least column 26, lines 45-62 where the processor generates a message used for autonomous control, which can be interpreted as maintaining a predetermined threshold distance between ego and preceding vehicle. See also Figure 11A which details the process of receiving a V2X message, calculating relative locations between vehicles, and controlling vehicle in response to processed information).
Regarding claim 9, the combination of Kim and Rubin teaches the method of claim 1. Kim additionally discloses the following:
further comprising: Page 69 of 75Burbage Law Dkt. No. T1834.10273US01ITCUS-PT-0370TSN 2019-00501US00determining whether the transmitter is in a same lane as the ego vehicle based on the identification data (see at least column 23, lines 4-13 & 39-42 where the sensing unit senses surrounding information in the external environment and the processor autonomously drives the vehicle based on this information as well as information received through the communication unit), 
wherein the proactive vehicle control operation is executed on the ego vehicle responsive to determining that the transmitter is in the same lane as the ego vehicle (see at least column 23, lines 4-13 & 39-42 where the sensing unit senses surrounding information in the external environment and the processor autonomously drives the vehicle based on this information as well as information received through the communication unit).  
Regarding claim 10, the combination of Kim and Rubin teaches the method of claim 1. Rubin additionally discloses the following:
wherein determining whether the preceding vehicle is the transmitter comprises: applying a biased sensitivity evaluation on the preceding vehicle to determine whether the preceding vehicle is the transmitter (see at least [0226] where determining whether the preceding vehicle is the transmitter by comparing vehicle physical and visual identification with transmitted location).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify a vehicle control device as taught by Kim, to include a means for determining whether the preceding vehicle is the transmitter as taught by Rubin to verify the source of incoming V2X messages for the benefit of understanding 
Regarding claim 12, the combination of Kim and Rubin teaches the method of claim 1. Kim additionally discloses the following:
wherein the identification data includes one or more of the following: location data of the transmitter (see column 22, lines 13-15); ranging sensor data recorded by the transmitter (see at least column 21, lines 49-52); and lane data describing a lane where the transmitter is located (see column 23, line 4-13).
Regarding claim 13, the combination of Kim and Rubin teach the analogous limitations of that in claim 1. Kim additionally teaches a system comprising: an onboard vehicle computer system of an ego vehicle including a non-transitory memory storing computer code which, when executed by the onboard vehicle computer system (see at least column 16, lines 6-30), causes the onboard vehicle computer system to….
Regarding claim 14, the combination of Kim and Rubin teach the analogous material of that in claim 2.
Regarding claim 15, the combination of Kim and Rubin teach the analogous material of that in claim 3.
Regarding claim 16, the combination of Kim and Rubin teach the analogous limitation of that in claim 4. 
Regarding claim 17, the combination of Kim and Rubin teach the analogous limitations of that in claim 6. 
Regarding claim 19, the combination of Kim and Rubin teach the analogous material of that in claim 1. Kim additionally teaches that the method of claim 1 may be comprised of a computer program product comprising a non-transitory memory of an onboard vehicle computer system of an ego vehicle storing computer-executable code (see at least column 16, lines 6-9)
that, when executed by a processor, causes the processor to….
Regarding claim 20, the combination of Kim and Rubin teach the analogous material of that in claim 2.

Claims  7-8, 11, 18  are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Rubin as applied to claim 1 above, and further in view of Yang et al. (US-20190130762; hereinafter Yang).
Regarding claim 7, the combination of Kim and Rubin teach the method of claim 1. However, Kim and Rubin do not specifically disclose:
wherein determining whether the preceding vehicle is the transmitter comprises: 
determining whether a position difference between an estimated position of the preceding vehicle and a measured position of the transmitter satisfies a position-deviation threshold;TSN 2019-00501US00 
responsive to determining that the position difference satisfies the position-deviation threshold, determining a first estimated distance between the ego vehicle and the preceding vehicle and a second estimated distance between the transmitter and a following vehicle that is behind the transmitter; 
determining whether a distance difference between the first estimated distance and the second estimated distance satisfies a distance-deviation threshold; and 
responsive to determining that the distance difference satisfies the distance-deviation threshold, determining that the preceding vehicle is the transmitter.
However, Yang in the same field of endeavor, teaches: 
wherein determining whether the preceding vehicle is the transmitter comprises: 
determining whether a position difference between an estimated position of the preceding vehicle and a measured position of the transmitter satisfies a position-deviation threshold (see at least [0092-0093] and Figure 13);Page 68 of 75Burbage Law Dkt. No. T1834.10273US01ITCUS-PT-0370 
TSN 2019-00501US00responsive to determining that the position difference satisfies the position-deviation threshold, determining a first estimated distance between the ego vehicle and the preceding vehicle and a second estimated distance between the transmitter and a following vehicle that is behind the transmitter (see at least [0092-0093] and Figure 13); 
determining whether a distance difference between the first estimated distance and the second estimated distance satisfies a distance-deviation threshold (see at least [0092-0093] and Figure 13); and 
responsive to determining that the distance difference satisfies the distance-deviation threshold, determining that the preceding vehicle is the transmitter (see at least [0097-0098] which explain the logic for determining a detected vehicle and further classifying the vehicle as being “valid” or “invalid”, which correspond to whether the actual value and detected value are matching [0025]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the vehicle control device of Kim and the vehicle identification method of Rubin with the method of validating communicated data of Yang, for the benefit of determining if a suspected vehicle is the actual transmitter of a communications to prevent data manipulation attacks from unauthorized entities which would compromise the safety of an autonomously controlled vehicle (see Yang, at least [0026-0030]).
Regarding claim 8, the combination of Kim and Rubin, further in view of Yang teach the method of claim 7. Kim additionally discloses the following:
the estimated position of the preceding vehicle is determined based on a measured position of the ego vehicle (see at least column 19, lines 52-54) and a relative position between the ego vehicle and the preceding vehicle measured by one or more ranging sensors of the ego vehicle (see at least column 21, lines 49-52 and column 22, lines 20-40); 
the first estimated distance between the ego vehicle and the preceding vehicle is a relative distance between the ego vehicle and the preceding vehicle measured by the one or more ranging sensors of the ego vehicle (see at least column 22, lines 20-40); and 
…
However, Kim, in combination with Rubin, does not teach the second estimated distance between the transmitter and the following vehicle is a relative distance between the transmitter and the following vehicle that is measured by one or more ranging sensors of the transmitter and retrieved from the identification data.
Yang, in the same field of endeavor, teaches the second estimated distance between the transmitter and the following vehicle is a relative distance between the transmitter and the following vehicle that is measured by one or more ranging sensors of the transmitter and retrieved from the identification data (see at least [0092-0093] where location information from a source vehicle and surrounding vehicles are used to calculate relative distances. Here, “the transmitter” can be interpreted as the source vehicle, and “the following vehicle” can be interpreted as any of the surrounding vehicles).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle control device of Kim and the vehicle 
Regarding claim 11, the combination of Kim and Rubin, teach the method of claim 10. However, Kim and Rubin do not specifically disclose:
wherein applying the biased sensitivity evaluation on the preceding vehicle to determine whether the preceding vehicle is the transmitter comprises: 
responsive to determining that the preceding vehicle is previously determined as not being the transmitter and suspected to be the transmitter continuously at least for a first number of times, determining that the preceding vehicle is the transmitter; or 
responsive to determining that the preceding vehicle is previously determined as being the transmitter and suspected to be not the transmitter continuously at least for a second number of times, determining that the preceding vehicle is not the transmitter.
However, Yang in the same field of endeavor, teaches: 
wherein applying the biased sensitivity evaluation on the preceding vehicle to determine whether the preceding vehicle is the transmitter comprises: 
responsive to determining that the preceding vehicle is previously determined as not being the transmitter and suspected to be the transmitter continuously at least for a first number of times, determining that the preceding vehicle is the transmitter (see at least [0092-0094] and ; or 
responsive to determining that the preceding vehicle is previously determined as being the transmitter and suspected to be not the transmitter continuously at least for a second number of times, determining that the preceding vehicle is not the transmitter (see at least [0092-0097] and Figure 14 which demonstrate the procedure for determining if a vehicle’s actual relative location corresponds to its claimed location and the additional validation which is performed the locations are not acceptable).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle control device of Kim and the vehicle identification method of Rubin with the method of validating communicated data of Yang, for the benefit of verifying incoming data by calculating the difference between detected locations of surrounding vehicles and locations of surrounding vehicles and comparing the calculated distance to an acceptable amount of error. Upon verifying the validity of incoming data, an autonomous vehicle may operate without the risk of receiving harmful or malicious communication, or may simply discard incoming data sent from vehicles deemed invalid (see Yang, at least [0026-0030]).
Regarding claim 18, the combination of Kim, Rubin and Yang teach the analogous limitations of that in claim 7. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN PATRICK REIDY whose telephone number is (571)272-7660.  The examiner can normally be reached on Monday-Friday, 7:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        2/26/2021